The Honorable Jim Hendren State Representative Route 1, Box 260 Sulphur Springs, AR 72768
Dear Representative Hendren:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act ("FOIA"), which is codified at A.C.A. §25-19-101 through -107 (Repl. 1992 and Supp. 1993). You have asked several questions involving an FOIA request that was submitted to the City of Lowell in connection with topographic maps of the City. The questions focus on applicability of the FOIA and reasonable copy charges in connection therewith.
It is my understanding that this matter is the subject of current litigation, and that a hearing will soon be held in the case. This set of circumstances prevents me from issuing an opinion at this time. The long-standing policy of this office dictates that opinions not be issued on matters that are the subject of litigation in progress. An opinion from this office would, under such circumstances, in essence amount to an executive comment on matters appropriately within the judicial branch. Nothing short of a final decision by the proper court can resolve such matters.
Sincerely,
WINSTON BRYANT Attorney General
WB/EAW:cyh